NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                              Submitted December 11, 2014* 
                               Decided December 12, 2014 
                                               
                                          Before 
 
                              DIANE P. WOOD, Chief Judge 
                     
                              JOEL M. FLAUM, Circuit Judge 
                     
                              ILANA DIAMOND ROVNER, Circuit Judge 
 
No. 14‐1819 
 
WILLIE J. WALTON,                                 Appeal from the United States District 
     Plaintiff‐Appellant,                         Court for the Northern District of Illinois, 
                                                  Eastern Division. 
     v.                                            
                                                  No. 13 C 2580 
NATIONAL INTEGRATED GROUP                          
PENSION PLAN, et al.,                             George M. Marovich, 
     Defendants‐Appellees.                        Judge. 
                                             
                                        O R D E R 
 
            Willie Walton disputes the amount of his monthly pension benefit from National 
Integrated Group Pension Plan, a multiemployer retirement plan. Walton sued the Plan 
and its Board of Trustees, claiming what the district court understood to be a challenge 
to the benefit calculation arising under the Employment Retirement Income Security 
Act, 29 U.S.C. §§ 1001 to 1461. The court granted summary judgment for the defendants, 
reasoning that it was undisputed that the calculation was correct because Walton had 
                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2). 
No. 14‐1819                                                                            Page 2 
 
worked only briefly for a single employer that was contributing to the Plan, and that he 
was not entitled to a lump‐sum distribution. We affirm that decision.   
 
        Walton worked for American Steel Container Corporation from October 1988 
through December 1989. At that time American Steel Container was a Plan participant, 
and Walton earned one pension‐benefit unit for his 14 months’ service. He did not work 
at the company long enough for his benefits to vest, but when American Steel Container 
withdrew from the Plan in 1993, its share of the pension fund’s assets was greater than 
its outstanding obligations to vested employees. The surplus was committed to 
providing a pension benefit to employees who were not vested, including Walton, based 
on the terms of the Plan’s existing agreement with American Steel Container. Walton’s 
one benefit unit entitled him to $8.10 per month for life beginning at age 65.   
 
        When Walton received his first check after turning 65, he thought it was too small 
and asked the Plan to verify the benefit amount. The Plan wrote Walton explaining the 
calculation, but he refused to accept this answer. The Plan sent more letters, but none of 
them satisfied Walton. Eventually he demanded that the Plan stop sending the monthly 
checks and end all communication with him. The Plan agreed to stop mailing benefit 
checks without Walton’s consent but told him that other mailings containing disclosures 
required by law still must be sent.   
         
        Walton then sued. The district court construed his claims for breach of contract, 
discrimination, and “malfeasance” as arising under ERISA, see 29 U.S.C. §§ 1132(a)(1)(B), 
1140, 1104(a)(1), and thus within its subject‐matter jurisdiction. On those claims the court 
granted summary judgment for the defendants after concluding that Walton had been 
receiving the benefit amount he was due, and that he lacked evidence of discrimination 
or breach of fiduciary duty by the Plan. The court then dismissed Walton’s remaining 
state‐law claims, including a claim of “harassment,” on the ground that ERISA preempts 
them. See id. § 1144(a).   
 
        Litigants who appeal an adverse judgment must identify their disagreements 
with that decision. See Cole v. C.I.R., 637 F.3d 767, 772–73 (7th Cir. 2011); Anderson v. 
Hardman, 241 F.3d 544, 545 (7th Cir. 2001). We read pro se briefs liberally, Anderson, 241 
F.3d at 545, but we cannot see anywhere in Walton’s opening brief an argument that the 
district court erred in evaluating the evidence at summary judgment. Walton’s 
disappointment with the small amount of his monthly pension benefit is evident, but the 
Plan’s explanations for why it concluded that Walton was eligible for a pension annuity, 
and how it arrived at the monthly amount, were undisputed. Because the pension‐plan 
No. 14‐1819                                                                              Page 3 
 
documents give the administrator responsibility for interpreting its provisions and 
determining benefit eligibility, we cannot disturb the administrator’s explanations 
unless they are “downright unreasonable.” See Williams v. Aetna Life Ins. Co., 509 F.3d 
317, 321–22 (7th Cir. 2007); see also Sisto v. Ameritech Sickness & Accident Disability Benefit 
Plan, 429 F.3d 698, 700 (7th Cir. 2005). The Plan’s explanations are reasonable in light of 
the evidence. The plan documents explicitly provide that, if a withdrawing employer’s 
share of the pension‐fund assets exceeds its liabilities to vested employees, the surplus 
will be used to provide pension benefits to employees who were not vested. According 
to the Plan and its Board, this is indeed what happened with Walton. The defendants 
also submitted evidence that workers accrued one benefit unit for each full year of 
employment with a Plan participant, that Walton did not work for any participant 
except American Steel Container, that the benefit level effective during Walton’s 
employment was $8.10, and that each annuitant receives a monthly check equal to the 
benefit level times his or her total benefit units.   
 
       In his reply brief Walton asserts that American Steel Container—which is not a 
party to this litigation—fired him for discriminatory reasons. There would be numerous 
impediments to asserting this dated allegation even against his former employer, but for 
purposes here it is enough to note that the Plan cannot be liable under ERISA for a 
separate employer’s discrimination against an employee. See 29 U.S.C. § 1140; Teamsters 
Local Union No. 705 v. Burlington N. Santa Fe, LLC, 741 F.3d 819, 826–27 (7th Cir. 2014); 
Byrd v. MacPapers, Inc., 961 F.2d 157, 161 (11th Cir. 1992). 
        
                                                                                 AFFIRMED.